DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the radiation-resistant metal oxide semiconductor composition exhibits a rate of increase of oxygen vacancy of 20% or less after being subjected to a 5 MeV proton irradiation at a radiation dose of 10’ cm”, wherein the rate of increase of oxygen vacancy is determined by analysis of an XPS curve before and after the irradiation.” It appears that claim 1 directed to the product “a radiation -durable composition” and the method steps “after being subjected to a 5 MeV proton irradiation…” of using the product.  And according to MPEP 2173.05(p), II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claims 2, and 4-10 are indefinite due to their dependence on indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2021/0210517).
Regarding claim 1, Kawashima discloses a radiation-resistant metal oxide semiconductor composition containing zinc-indium-tin oxide (ZITO) exhibiting radiation resistance ([0030]), wherein said radiation-resistant metal oxide semiconductor composition is provided in an amorphous state ([0083]).
Kawashima does not explicitly disclose wherein the composition of ZITO for exhibiting radiation resistance has a ratio of Zn:In:Sn from 4:1:1 to 2:1:1, wherein the radiation-resistant metal oxide semiconductor composition exhibits a rate of increase of oxygen vacancy of 20% or less after being subjected to a 5 MeV proton irradiation at a radiation dose of 1014cm-2, wherein the rate of increase of oxygen vacancy is determined by analysis of an XPS curve before and after the irradiation.
Kawashima however discloses that in metal oxide semiconductor the amount of In is equal to Sn and amount Zn is greater than Zn ([0074]; [0075]). Kawashima further discloses by varying atomic ratios between the elements in the metal oxide semiconductor material the semiconductor characteristics of the transistor can be optimized ([0077]). Examiner also would like to note that recitation “wherein the radiation-resistant metal oxide semiconductor composition exhibits a rate of increase of oxygen vacancy of 20% or less after being subjected to a 5 MeV proton irradiation at a radiation dose of 1014cm-2, wherein the rate of increase of oxygen vacancy is determined by analysis of an XPS curve before and after the irradiation” directed to the method step (irradiation) of using the composition (see 112 rejection above). If the recitation “wherein the radiation-resistant metal oxide semiconductor composition exhibits a rate of increase of oxygen vacancy of 20%...” is considered to be a functional limitaiton, then according to MPEP 2112.01, II “"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. And because Kawashima discloses all structural limitations of the composition, this functional limitation is considered to be an inherent characteristic of the composition of Kawashima.  
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to adjust the composition of ZITO to be in the claimed range for
the purpose of obtaining required semiconductor characteristics (Kawashima, [0077]).
	Regarding claims 2, Kawashima discloses wherein the ZITO is resistant to proton rays, gamma rays, and X-rays ([0077]; note: material the same as in Applicant’s invention inherently has the same properties).
	Regarding claims 4 and 5, Kawashima discloses a radiation-resistant electronic device (transistor) comprising a metal oxide semiconductor layer that comprises the ZITO exhibiting radiation resistance of claim 1 ([0003]).
	Regarding claim 6, Kawashima discloses wherein the composition is a radiation-resistant oxide semiconductor target formed by sintering ZITO ([0077[; note: “formed by sintering” is a product by process limitaiton. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
	Regarding claim 7, Kawashima discloses a radiation-durable oxide thin film transistor (TFT) for radiation exposure, wherein a channel layer is formed of the radiation-resistant metal oxide semiconductor composition containing radiation-resistant ZITO of claim 1 ([0030]).
	Regarding claim 8, Kawashima discloses a radiation-durable electronic device for radiation exposure, wherein a radiation-resistant metal oxide semiconductor layer is formed of the radiation-resistant metal oxide semiconductor composition containing radiation-resistant ZITO of claim 1 ([0030]).
	Regarding claim 10, Kawashima discloses wherein the electronic device is equipped with a radiation-durable transistor, in which a channel layer is formed of the radiation-resistant metal oxide semiconductor composition containing radiation-resistant ZITO of claim 1 ([0030]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima as applied to claim 8 above, and further in view of Takahashi (US 2014/0374745).
Regarding claim 9, Kawashima does not explicitly disclose that the electronic device is an aerospace device, a nuclear power plant device, a medical device or a security device.
Takahashi discloses wherein the electronic device is a medical device ([0006]; [0021)).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Kawashima with Takahashi to have the electronic device as a medical device because this is one of the typical use of the imaging devices (Takahashi, [0006]).  
Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2014/0374745).
Regarding claim 1, Takahashi discloses a radiation-resistant metal oxide semiconductor composition containing zinc- indium-tin oxide (ZITO) ([0171]) exhibiting radiation resistance ([0021]).
Takahashi does not explicitly disclose wherein the composition of ZITO for exhibiting radiation resistance has a ratio of Zn:In:Sn from 4:1:1 to 2:1:1, wherein said radiation-resistant metal oxide semiconductor composition is provided in an amorphous state ([0200]).
Takahashi however discloses the composition of ZITO can varied to achieve the desired mobility ([0172]; [0174]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the composition of ZITO to be in the claimed range for the purpose of obtaining necessary semiconductor characteristics (Takahashi, [0172]).
Regarding claim 2, Takahashi discloses wherein the ZITO is resistant to proton rays, gamma rays, and X-rays ([0021]).
Regarding claims 4 and 5, Takahashi discloses a radiation-resistant electronic device (transistor) comprising a metal oxide semiconductor layer that comprises the ZITO exhibiting radiation resistance of claim 1 ([0174]; [0181]).
Regarding claim 6, Takahashi discloses wherein the composition is a radiation-resistant oxide semiconductor target ([0175]) formed by sintering ZITO (note: formed by sintering ZITO is a product by process limitation).
Regarding claims 7 and 8, Takahashi discloses a radiation-durable oxide thin film transistor (TFT) for radiation exposure (Fig.1), wherein a channel layer is formed of the radiation-resistant metal oxide semiconductor composition containing radiation-resistant ZITO of claim 1 ([0139]). 
Regarding claim 9, Takahashi discloses wherein the electronic device is a medical device ([0006]; [0021]).
Regarding claim 10, Takahashi discloses wherein the electronic device is equipped with a radiation-durable transistor, in which a channel layer is formed of the radiation-resistant metal oxide semiconductor composition containing radiation-resistant ZITO of claim 1 ([0140]; Fig.1).
Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that Kawashima does not disclose the composition of ZITO as recited in claim 1 are not persuasive because of the following reasons.  First, that in metal oxide semiconductor the amount of In is equal to Sn and amount Zn is greater than Zn ([0074]; [0075]).  Second, Kawashima discloses by varying atomic ratios between the elements in the metal oxide semiconductor material the semiconductor characteristics of the transistor can be optimized ([0077]). It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the composition of ZITO to be in the claimed range for the purpose of obtaining required semiconductor characteristics (Kawashima, [0077]).
Applicant’s arguments that Kawashima “fails to disclose using its semiconductor composition in any application requiring radiation resistance. Thus, there is no reasonable expectation of success that selecting Sn from the list provided in Kawashima would result in a composition having “a rate of increase of oxygen vacancy of 20% or less after being subjected to a 5 MeV proton irradiation at a radiation dose of 10'* cm”,” as recited in claim 1 since, for example, it is not predictable whether or not the combination of metals would provide radiation resistance” (Remarks, page 6) are not persuasive because of the following reasons.  
First, claim 1 directed to a composition matter. And according to MPEP 2112.01, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In the present case, Kawashima discloses the composition substantially the same as in Applicant’s invention, i.e. it inherently has the same properties including the claimed radiation resistance.
Second, claim limitations “after being subjected to a 5MeV proton irradiation….” are method steps directed to using the composition. And according to MPEP 2173.05(p), II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891